DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 27 April 2022, the amendments to the claims have been entered into the application.  By this amendment, no claims have been added or cancelled, and claims 1-21 remain pending in the application with claims 10-21 withdrawn from further consideration.  The rejections are maintained and the arguments are addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1,901,138 issued to Barnes (Barnes) in view of U.S. Pre-Grant Publication 2014/0033590 by Gomez (Gomez).
Regarding claim 1, Barnes discloses a firearm comprising: a radially imperforate barrel (7) having a barrel bore (Clearly illustrated in at least Figure 1 and understood), a chamber end (Not illustrated, but clearly understood to be a component of element 7), and a muzzle end (See at least Figure 1, clearly illustrated, the device is clearly shown as being attached to the barrel); a multi-chambered plenum (There appears to be a series of “chambers” defined by the ports, or alternatively, there appears to at least be a central chamber and an outer chamber, since the term multi-chambered plenum has not been further defined in the claim and the definition of chamber is sufficiently broad to include a wide variety of structures) in the forward of the muzzle end and through which a projectile passes when fired (See at least Figure 1, clearly illustrated); a gas tube in fluid communication with said plenum (20), said gas tube having a first end and a second end (See Figures, clearly illustrated).
Barnes does not disclose the specific details of the firearm or the connection of the gas tube to the firearm.
Gomez, a related prior art reference, discloses a gas-actuated firearm (See at least Paragraph 0005) and a bored housing fixed to said firearm, wherein said gas tube extends at least partially into and is fixed within said bored housing (See at least Paragraphs 0012, 0015, and 0016.  The examiner notes that once the firearm is assembled, the gas tube is “fixed” into the bearing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Barnes with the noted teachings of Gomez.  The suggestion/ motivation for doing so would have been to provide an appropriate assembly for directed the collected gases as suggested by Barnes.
Regarding claim 2, Gomez further discloses wherein said bored housing is fixed to the plenum and wherein said gas tube extends from within said housing (See Figures, clearly illustrated, once assembled).
Regarding claim 3, Gomez further discloses wherein the bored housing includes: a first annular wall receiving said gas tube; and a second annular wall at least partially surrounding said barrel proximate to a receiver and said chamber end of said barrel (Bushing, See Figures, clearly illustrated).
Regarding claim 4, Gomez further discloses wherein said second annular wall surrounds a barrel nut encompassing said barrel (Bushing, See Figures, clearly illustrated).
Regarding claim 5, Gomez further discloses wherein said bored housing includes a first annular wall receiving said gas tube and a second annular wall at least partially surrounding a medial portion of said barrel (Bushing, See Figures, clearly illustrated).
Regarding claim 6, Gomez further discloses wherein said bored housing is a receiver component of said firearm (Bushing, See Figures, clearly illustrated).
Regarding claim 7, Gomez further discloses wherein said receiver component is a bored thermal break structure of the receiver (Bushing, See Figures, clearly illustrated).
Regarding claim 8, Gomez further discloses wherein said bored housing is a bored thermal break structure of a firearm receiver (Bushing, See Figures, clearly illustrated).
Regarding claim 9, Gomez further discloses wherein said gas tube is symmetrically constrained within said bored housing (Bushing, See Figures, clearly illustrated).
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that the obviousness rejections were not sufficiently articulated is not persuasive.  The rejections include clear notice of the grounds and art being applied.  Additional explanation of case law, motivation and rationale is given above and beyond the minimum requirements.  Furthermore, note the following:
•	See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added).
•	Just as applicant’s claims are not so complex as to require applicant to provide reference characters in the claim that map each claimed element to applicant's figures, nor are they so complex as to require such mapping to the art.  Even though --claim mapping-- can be helpful when making overly complex rejections, with overly complex art, there is no actual requirement for --claim mapping-- in such cases, nor is the current case so overly complex to warrant such --claim mapping-- if there were such a requirement.  Even when using overly complex art that sets forth multiple inventions other than that claimed by applicant (not the case here), all that would be required is designating the particular part(s) relied on as nearly as practicable.  See 37 CFR 1.104 (c)(2).  
•	The rejections include clear notice of the grounds of rejection (i.e., the statutory basis and art being applied), thereby meeting the minimum requirements for a prima facie rejection and thereby transferring burden to applicant to produce conflicting evidence, convincing argument and/or amendment to overcome the rejections.    
•	However, since applicant's representative has indicated difficulty in identifying commonality between the art and claims the examiner has reworded the rejection in order to assist applicant.  Note that where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not constitute a new ground of rejection since the grounds of rejection are defined by the art and statutory basis applied.  Furthermore, reliance upon fewer references under 35 U.S.C. 103 does not constitute a new ground of rejection.  See MPEP 1207.03 (III).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641